United States Court of Appeals
                      For the First Circuit

No. 13-1701

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                           CAREY GONYER,

                       Defendant, Appellant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

         [Hon. John A. Woodcock, Jr., U.S. District Judge]



                              Before

               Howard and Thompson, Circuit Judges,
                  and Laplante,* District Judge.



     Hunter J. Tzovarras for appellant.
     Margaret D. McGaughey, Assistant United States Attorney, with
whom Thomas E. Delahanty II, United States Attorney, was on brief,
for appellee.



                          August 4, 2014




     *
      Of the District of New Hampshire, sitting by designation.
            LAPLANTE, District Judge.          In 2010, Carey Gonyer began

sexually abusing a fifteen-year-old boy, “TT”, who worked alongside

him at a dairy farm.         The following year, at Gonyer’s urging, TT–-

who had, in the interim, turned sixteen--took photographs of his

own genitals and gave the pictures to Gonyer.                  Based on these

photographs,       Gonyer    was   charged   with   three   counts   of    sexual

exploitation of a child, in violation of 18 U.S.C. §§ 2251(a) and

2256(2), and one count of possession of child pornography, in

violation of 18 U.S.C. §§ 2252A(a)(5)(B) and 2256(8)(A).

            The case proceeded to trial, where the district court,

over    Gonyer’s    objection,     permitted    the   prosecution    to    elicit

testimony about Gonyer’s sexual abuse of TT.                The jury convicted

Gonyer on all four counts.             At sentencing, the district court

applied several Sentencing Guideline enhancements, based on TT’s

age at the time his relationship with Gonyer began, the fact that

Gonyer’s offenses included a sexual act or contact, and Gonyer’s

supervisory control over TT, see U.S.S.G. § 2G2.1(b), resulting in

a sentence of 420 months’ imprisonment.               Gonyer appeals both his

conviction and sentence.           Because the sexual abuse evidence was

admissible under Federal Rule of Evidence 404(b) to, among other

things, establish Gonyer’s motive for the offenses and show that

his possession of the photographs of TT was not a matter of mistake

or     accident,    and     because   the    sentencing     enhancements    were

permissible under Guidelines § 2G2.1(b), we affirm.


                                       -2-
                          I.    BACKGROUND

           In 2010, Gonyer, who was 41 years old, resided in an

apartment at the dairy farm where he was employed as a farmhand.1

In the spring of that year, TT, a fifteen-year-old boy who lived

nearby, began working on the farm as well, helping Gonyer to clean

animal pens, feed and milk the cows, and perform various other

chores.   TT had not previously done this kind of work, and Gonyer

taught him what to do.

           At first, because school was still in session, TT worked

at the farm only on weekends.   After school let out for the summer,

TT began working at the farm every day.        Gonyer supervised TT’s

work, and frequently tendered his paycheck. TT also began spending

time with Gonyer outside of work.      The two would drive to a nearby

city, where Gonyer would buy TT gifts (including a stereo, a B.B.

gun, clothing, cigarettes, and a DVD of adult pornography).      They

also spent time together watching television in Gonyer’s apartment.

           About a month after TT began working at the farm, he

spent the night at Gonyer’s apartment because he anticipated having

to awaken early the next morning to milk the cows.      The two began

the evening watching television, per usual, but at some point

Gonyer suggested that they watch a DVD of adult pornography. While

watching this DVD, Gonyer began touching TT’s genitals; this


     1
      Out of concern for TT’s privacy (and that of other faultless
individuals associated with the farm), we do not mention any
specifics, such as the name of the farm or its environs.

                                 -3-
contact eventually led to anal intercourse.         Over the next several

months, TT spent most nights at Gonyer’s apartment, and Gonyer

regularly engaged in sexual acts with TT.

            When fall came, TT returned to school and only worked at

the farm on weekends, until winter, when the amount of work at the

farm dwindled.     While TT was not working at the farm, Gonyer

remained in touch with him via cellular phone. Gonyer and TT would

exchange text messages, some of which were sexual in nature.           The

following   summer,   following   his   sixteenth    birthday,   TT   began

working on the farm on a full-time basis again, and Gonyer resumed

sexually abusing him.

            Gonyer and TT continued text-messaging one another.         On

three different occasions in the summer and fall of 2011, Gonyer

requested that TT take a picture of his own penis and send it, via

cell phone, to Gonyer. TT complied. On another occasion, while TT

and Gonyer were working on a piece of machinery at the farm, Gonyer

asked TT to take a picture of TT’s penis using Gonyer’s phone.          TT

again complied, retreating to the farmhouse’s cellar to complete

the task while Gonyer remained outside.

            Gonyer’s sexual abuse of TT, and the photographs TT had

taken at Gonyer’s urging, were discovered later in 2011, when TT

divulged the abuse to his school guidance counselor.         A grand jury

returned an indictment charging Gonyer with the aforementioned




                                  -4-
counts   of    child    sexual   exploitation           and   possession   of    child

pornography.     Gonyer pleaded not guilty.

              On the eve of trial, Gonyer moved in limine to preclude

TT from testifying to Gonyer’s acts of sexual abuse.                       Conceding

that testimony regarding the abuse was potentially relevant under

Rule 404(b) of the Federal Rules of Evidence “to show motive, plan

or intent,” Gonyer argued that it was nonetheless inadmissible

under Rule 403 because its probative value was substantially

outweighed by the danger of unfair prejudice.                   The following day,

before the prosecution had responded, the district court denied the

motion on the record at an in-chambers conference, reasoning that

TT’s testimony regarding the sexual abuse would establish that

Gonyer’s alleged conduct in enticing TT to take the photographs was

“not a matter of mistake or accident,” and that any prejudice to

Gonyer from the admission of this testimony could be cured by

instructing the jury that it could not treat Gonyer’s prior abuse

of TT as character evidence.               In its jury charge at the close of

the case, the court gave just such an instruction, cautioning the

jury that it could not use evidence of the abuse to infer that

Gonyer had committed the offenses with which he was charged.

              After    about   three       hours   of   deliberations,     the   jury

convicted Gonyer of all four counts. Following the conviction, the

probation     office    prepared       a    Presentence       Investigation     Report

(“PSR”) for Gonyer.        As is relevant here, for the three counts of


                                           -5-
sexual exploitation of a child, the PSR recommended a two-level

increase to the base offense level of 32 because TT was fifteen

years old when his relationship with Gonyer began, see U.S.S.G. §

2G2.1(b)(1)(B); another two-level increase because Gonyer had

engaged in oral and anal sex with TT, see id. § 2G2.1(b)(2)(A); and

a third two-level increase because TT had been in Gonyer’s care,

custody, or control, see id. § 2G2.1(b)(5).2       Gonyer objected to

these increases in a sentencing memorandum, which argued that the

enhancements were unwarranted because the pictures Gonyer had

persuaded TT to take did not depict any sexual acts, and because TT

was sixteen and not “spending the night at Mr. Gonyer’s home or in

his direct care” when they were taken.

          The   district   court   rejected   these   arguments.   It

concluded that Gonyer’s conduct with TT beginning when the boy was

fifteen, including the sexual abuse, was a part of the “grooming”

process that persuaded or induced TT to take the photos, warranting

enhancements under §§ 2G2.1(b)(1)(B) and 2G2.1(b)(2)(A). The court

further noted that Gonyer was effectively TT’s supervisor at the

farm, which was the location where the acts of abuse occurred (and

where one of the pictures was taken), warranting, in the court’s

view, application of § 2G2.1(b)(5).      The result of these and other


     2
      Gonyer was sentenced under the 2012 version of the Sentencing
Guidelines, the version in effect at the time of sentencing. See
United States v. Acosta-Colón, 741 F.3d 179, 192 n.7 (1st Cir.
2013). Unless otherwise noted, all citations in this order are to
that version of the Guidelines.

                                   -6-
sentencing enhancements not questioned here was a total offense

level of 43, which, when coupled with Gonyer’s criminal history

category of III, yielded an advisory Guidelines sentence of life

imprisonment.   Using this as its starting point, the court imposed

the prosecution’s recommended sentence of 420 months’ imprisonment.

                        II.   THE CONVICTION

          In contesting his conviction, Gonyer raises a single

challenge, asserting that the district court erred by permitting TT

to testify to Gonyer’s sexual abuse under Federal Rules of Evidence

404(b) and 403.   The familiar language of Rule 404(b)(1) prohibits

the use of a person’s other acts “to prove a person’s character in

order to show that on a particular occasion the person acted in

accordance with the character.”    In other words, as this court has

previously explained, the rule prohibits the prosecution from

introducing “evidence that is extrinsic to the crime charged”

solely “for the purpose of showing villainous propensity.”   United

States v. Roszkowski, 700 F.3d 50, 56 (1st Cir. 2012).         Rule

404(b)(2) nonetheless permits such evidence to be used if it has

special relevance, that is, if it is relevant “for another purpose,

such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.”

Even if evidence of prior acts has such special relevance, however,

that is not the end of the inquiry; the evidence may still be

excluded “if its probative value is substantially outweighed by a


                                  -7-
danger of . . . unfair prejudice.”              Fed. R. Evid. 403.        Gonyer

attacks both the district court’s conclusion that evidence of his

prior sexual abuse of TT had special relevance and the court’s

determination    that      the   danger   of   unfair   prejudice    from    that

evidence did not substantially outweigh its probative value.

           Before proceeding to the merits of Gonyer’s arguments, we

pause to address a threshold issue concerning the standard to

employ when reviewing the district court’s evidentiary rulings.

Gonyer acknowledges that historically, this court has reviewed the

admission of prior bad acts evidence under Rules 404(b) and 403 for

abuse of discretion.         See, e.g., United States v. Doe, 741 F.3d
217, 229 (1st Cir. 2013).        He argues, however, that in so doing, we

are “in the minority,” and urges us to reconsider our position and

to apply the multi-tiered standard of review espoused in United

States v. Clay, 667 F.3d 689 (6th Cir. 2012).                As the Court of

Appeals for the Sixth Circuit explained in that case, its three-

step approach involves an initial, clear-error review of the

district court’s determination that “other acts” took place; a de

novo   review   of   the    determination      that   the   acts   had   special

relevance under Rule 404(b); and, finally, abuse-of-discretion

review of the determination that the evidence’s probative value

outweighs its unfairly prejudicial impact.              See id. at 693.

           The proposition that this panel would be free to adopt

Clay’s approach if so inclined is a doubtful one, at best.                  It is


                                      -8-
well settled that a newly-constituted panel of this court may not

depart from the precedent established by prior panel decisions

absent some compelling reason, usually an intervening decision of

the Supreme Court or an en banc sitting of this court.          See United

States v. Troy, 618 F.3d 27, 35-36 (1st Cir. 2010).             Gonyer has

identified no such reason.

            Even if he had done so, moreover, Gonyer did not contest

the special relevance of evidence regarding the sexual abuse before

the district court. Rather, as discussed in the preceding section,

he in fact conceded that such evidence was potentially relevant

under Rule 404(b), and instead chose to argue that it was unduly

prejudicial and should thus be excluded under Rule 403.           Gonyer’s

claim that the district court erred in concluding that the evidence

had special relevance is, at a minimum, forfeited, so that we

review    the   district   court’s   determination   of   the   evidence’s

relevance under Rule 404(b)(2) only for plain error, see Puckett v.

United States, 556 U.S. 129, 134-35 (2009); United States v. Reed,

977 F.2d 14, 17 (1st Cir. 1992), while still reviewing its Rule 403

determination for abuse of discretion.       We find neither.

            We turn first to the Rule 404(b)(2) determination. Under

the circumstances presented in this case, TT’s testimony about his

abuse at Gonyer’s hands plainly had special relevance apart from

establishing Gonyer’s propensity to commit sexual crimes against

minors.    We have previously remarked that evidence should “not be


                                     -9-
examined in isolation, but in its particular factual setting,” and

that, under Rule 404(b), “[e]vidence of prior conduct is admissible

‘to complete the story of the crime on trial by proving its

immediate context of happenings near in time and place.’”             United

States v. D’Alora, 585 F.2d 16, 20 (1st Cir. 1978) (quoting 2

Weinstein’s Evidence § 404(09), at 404-57 (1975)); see also United

States v. Dworken, 855 F.2d 12, 27 (1st Cir. 1988) (“Evidence of

other   criminal   acts   is   admissible   when   it   is   so   blended   or

connected with the one on trial as that proof of one incidentally

involves   the   other;   or   explains   the   circumstances     thereof.”)

(quotation marks and alterations omitted; emphasis in original).

That holding applies here, where the prior acts of abuse and the

charged conduct involved the same victim and same perpetrator, and

occurred within more or less the same period of time.             Evidence of

the abuse provided critical context about Gonyer’s relationship

with TT.

           By far the most critical aspect of that context is that

it establishes Gonyer’s motive for the charged offenses.              Gonyer

suggests that the prosecution could have made its case against him

without evidence that he sexually abused TT.            Maybe so.    But had

the prosecution not introduced that evidence, the jury would have

been presented with an incomplete picture of why Gonyer would ask

TT to take and send pornographic photographs, and, for that matter,

why TT would acquiesce to such a request. TT’s testimony regarding


                                   -10-
the abuse provided the answers: Gonyer was sexually attracted to

TT, as evidenced by his prior sexual abuse of the child, and, due

to that abusive relationship, TT was predisposed to honoring such

a request.    Along the same lines, TT’s testimony regarding the

abuse also served to dispel any suggestion that TT took explicit

photographs of his own initiative and sent them to Gonyer’s phone

without having been solicited to do so.        In this fashion, evidence

of the abuse helped establish that Gonyer’s possession of the

photographs was not a matter of mistake or accident on his part (as

the district court specifically noted).

           Although Gonyer argues otherwise, the use of the evidence

for those purposes is not equivalent to using it to show that he

was   predisposed   to   committing   sexual    acts   involving   minors.

Rather, it served to avoid creating the inaccurate impression that,

prior to the time of the offenses, Gonyer and TT had been nothing

more than coworkers and friends.         We find no error, plain or

otherwise, in the district court’s determination that evidence of

Gonyer’s abuse of TT had special relevance.3


      3
      For reasons elucidated in Parts III.A and III.B, infra, it
may have been possible for the district court to conclude that
Gonyer’s abuse of TT was part of the process of inducement,
coercion, or persuasion that formed the basis of the sexual
exploitation charges against Gonyer, making a Rule 404(b)(2)
analysis unnecessary.     Because, however, the district court,
prompted by Gonyer’s concession that evidence of the abuse was
potentially relevant under Rule 404(b)(2), analyzed the evidence
under that rule, and because its determination was not erroneous
for the reasons just discussed, we need not travel any further down
this road, and simply note the issue as a potential alternative

                                 -11-
          Nor can we conclude that the district court abused its

discretion in determining that the danger of unfair prejudice from

the evidence did not outweigh its probative value.       A district

court’s “weighing of the positive and negative effects of specific

evidence demands considerable respect, especially when, as in this

case, limiting instructions were deftly and timely deployed.”

United States v. Ladd, 885 F.2d 954, 959 (1st Cir. 1989).       It is

only in rare and “extraordinarily compelling circumstances” that we

will, “from the vista of a cold appellate record, reverse a

district court’s on-the-spot judgment concerning the relative

weight of probative value and unfair effect.”    Id.   The probative

value of the evidence was high; as noted, it provided necessary

context that helped explain the relationship between Gonyer and TT,

established their motives for acting as they did, and undermined

the possible inference that Gonyer’s possession of the offending

images was the result of happenstance, accident, or mistake. “Even

grisly   evidence–-including   evidence   of   homicides–-has    been

admitted” because it possessed such “contextual significance.” Id.

(citing Real v. Hogan, 828 F.2d 58, 61 (1st Cir. 1987); United

States v. Moreno-Morales, 815 F.2d 725, 740 (1st Cir. 1987)).




basis upon which we could affirm the district court’s order. See
United States v. Shinderman, 515 F.3d 5, 12 (1st Cir. 2008) (this
court may affirm the district court’s order “on any independent
ground made manifest by the record”).

                               -12-
           It is undoubtedly true that evidence of Gonyer’s sexual

abuse of TT could have produced emotional reactions in some members

of the jury.     But “Rule 403 does not ensure that trials–-even

criminal trials–-will be antiseptic affairs.”             United States v.

Mehanna, 735 F.3d 32, 64 (1st Cir. 2013).        The district court took

pains to negate the danger that the jury would use the evidence for

improper purposes, giving a powerful limiting instruction that

thrice admonished the jury that it should not use evidence of

Gonyer’s prior acts of sexual abuse against TT to infer that he had

also committed the acts for which he was on trial–-an instruction

we presume the jury followed. See United States v. Bucci, 525 F.3d
116, 127 (1st Cir. 2008).       And throughout the trial, the district

court was sensitive to the danger of unfair prejudice, and acted

with care to ensure that the jury would not be exposed to material

that could taint its verdict.          Among other things, the court

forbade the prosecution from presenting evidence of accusations of

sexual   abuse   that   other    minors   had   leveled    against   Gonyer

(including an occasion on which Gonyer allegedly urged another

minor to take photographs of his own buttocks and send them to

Gonyer), citing Rules 403 and 404(b) as the basis for its rulings.

We see no reason to believe, on this record, that the district

court abused its discretion in ruling that the unfairly prejudicial

effect of TT’s testimony about Gonyer’s abuse did not substantially

outweigh its probative value.


                                   -13-
                            III.    THE SENTENCE

            Again,   the   district     court   applied     three   two-level

enhancements to U.S.S.G. § 2G2.1(b)’s base offense level of 32 for

sexual exploitation of a child--one two-level enhancement for TT’s

age, another for the inclusion of a sexual act or contact in the

offense, and a third for Gonyer’s supervisory control over TT.

Gonyer contends that the district court erred in applying each of

these enhancements.    We review the district court’s interpretation

and application of the Sentencing Guidelines de novo, and its

underlying factual findings for clear error.               See, e.g., United

States v. Batchu, 724 F.3d 1, 7 (1st Cir. 2013).             For the reasons

discussed   below,   we    find    no   error   in   the   district   court’s

application of any of the three enhancements.

                           A.   Age of the Victim

            Guidelines section 2G2.1(b)(1)(B) provides for a two-

level enhancement “[i]f the offense involved a minor who had . . .

attained the age of twelve years but not attained the age of

sixteen years.”      The district court acknowledged that TT was

sixteen years old when he took the photographs that prompted the

charges against Gonyer.         The court noted, however, that to prove

the charges of sexual exploitation of which Gonyer was convicted,

the prosecution was required to show that Gonyer employed, used,

persuaded, induced, enticed, or coerced TT to engage in the

sexually explicit conduct depicted in the photographs, see 18


                                     -14-
U.S.C. § 2251(a), and concluded that the “process of enticement”

took place “over the year preceding the time that the photographs

were taken,” beginning when TT was fifteen years old.                    The court

then    explained       that   it    would     apply     the   age-of-the-victim

enhancement “[b]ased on [its] analysis of the statute.”

           On appeal, the parties have bid adieu to the district

court’s reasoning.        Whereas, as just discussed, the district court

appears to have relied primarily upon the notion that Gonyer’s

conduct with TT when the boy was fifteen was part and parcel of the

offense of conviction as defined by the statute, Gonyer proceeds

upon the assumption that the court’s application of the age-of-the-

victim enhancement depended upon a conclusion that this conduct was

“relevant conduct” within the meaning of U.S.S.G. § 1B1.3(a)(1)(A),

which   permits     a   sentencing     court    to     consider   “all   acts   and

omissions committed, aided, abetted, counseled, commanded, induced,

procured, or willfully caused by the defendant . . . that occurred

during the commission of the offense of conviction, in preparation

for that offense, or in the course of attempting to avoid detection

or responsibility for that offense” when determining specific

offense characteristics.            The government takes the bait and runs

with it, seeking to defend that conclusion. We are not inclined to

follow suit.

           As just noted, in choosing to apply this enhancement, the

district court quoted the language of 18 U.S.C. § 2251(a), which,


                                        -15-
in relevant part, provides for the punishment of “[a]ny person who

employs, uses, persuades, induces, entices, or coerces any minor to

engage in . . . any sexually explicit conduct for the purpose of

producing any visual depiction of such conduct.”   It continued:

          [T]he trial evidence is that the defendant
          befriended the victim when he was 15, bought
          him cigarettes, sneakers, a jacket, made trips
          . . . to shop with him, showed him
          pornographic movies, and spent about a year
          grooming the victim, during which time he was
          sexually abusing him before the photographs
          were taken.

          There’s no question, from my perspective,
          based on the testimony I heard, that the
          defendant viewed his gifts as a quid pro quo
          for sex from the [victim]. According to the
          victim’s testimony, in the defendant’s own
          very crude words, he told the victim, when he
          bought him a BB gun, that he would take it out
          [on] his ass.     The defendant’s attempt to
          isolate the taking of the photographs from the
          one-year-old-plus relationship is unrealistic,
          from my perspective, and also contrary to the
          statute.

          The victim here testified that it was the
          defendant who told him to take the photographs
          of his genitals, and the victim did so at his
          request.    And turning this around in a
          different way, let’s just assume . . . that
          the defendant had approached a 16-year-old boy
          without any relationship with that boy and
          demanded that that boy go into another room or
          text him and tell him to take a picture of his
          genitals. That simply wouldn’t happen. So to
          take the photo –- the act of photography, the
          demand, and the photograph and the sending of
          the photographs as the crime, I don’t think is
          consistent    with   the   –-    a   realistic
          understanding of what happened here.

          Further, the determination that he was 15
          when, in part, this –- when this crime began

                               -16-
              depends on –- or is consistent with the jury
              finding that the defendant, quote, employed,
              used persuaded, induced, or enticed –- enticed
              or coerced the victim.       This process of
              persuasion began in the summer before the
              photographs were taken.    That’s the charge.
              The charge is that the defendant persuaded or
              induced or enticed the victim in this case to
              produce the images.         That process of
              enticement, what is sometimes referred to as
              grooming, is something that had taken place
              over the year preceding the time that the
              photographs were taken.

              The emphasized portions of the district court’s remarks

make clear that the court’s analysis relied upon the language of

the statute, and that the court viewed the pre-photograph conduct

as part of the offense of conviction itself.          To be sure, after

making these remarks, the district court then briefly mentioned §

1B1.3, the “relevant conduct” guideline, and cited an Eleventh

Circuit case that reached a similar conclusion based in part on its

application of § 1B1.3.       See United States v. Holt, 408 F. Appx.

229, 238 (11th Cir. 2010). Viewing the district court’s references

to § 1B1.3 in context, though, we are unable to view those

references as anything more than an alternative justification for

the court’s application of the age-of-the-victim enhancement.

Indeed, after referring to § 1B1.3, the district court concluded

its discussion of the age-of-the-victim enhancement by stating that

it would apply the enhancement “[b]ased on [its] analysis of the

statute” and “the facts in the case” (emphasis added).          And, when

the   court    subsequently   issued   written   post-hearing   “Findings


                                   -17-
Affecting Sentencing” that cited provisions of the Guidelines

pervasively, those findings did not so much as mention, let alone

discuss, § 1B1.3.

          While it is an oft-repeated maxim that we are “not wedded

to the lower court’s rationale,” Shinderman, 515 F.3d at 12,

neither should we ignore that rationale simply because the parties

have chosen to do so.     We find it unnecessary to explore the

precise contours of what qualifies as “relevant conduct” under §

1B1.3, and affirm the district court’s application of the age-of-

the-victim enhancement based upon its conclusion, just detailed,

that Gonyer’s conduct with TT when the boy was fifteen was part of

the offense of conviction defined by the statute.4

          We turn to Gonyer’s arguments, which, though they are

directed at the district court’s alternative “relevant conduct”

rationale, still have some applicability to the court’s primary

“offense of conviction” rationale. Gonyer argues that in order for

§ 2G2.1(b)(1)(B) to apply to a defendant convicted of sexually

exploiting a child, the minor must be between the ages of twelve

and fifteen at the time a visual depiction of the minor engaging in

sexually explicit conduct is produced.   In other words, as Gonyer


     4
      By failing to address the district court’s primary holding,
Gonyer has arguably waived any challenge to that holding.     See
United States v. Fuchs, 635 F.3d 929, 933-34 (7th Cir. 2011). By
the same token, though, the government has arguably “waived
Gonyer’s waiver” by declining to defend that holding, see id., so
we address the substance of the district court’s holding, and do
not rely on this procedural shortcoming to affirm.

                               -18-
puts it in his brief, he takes the position that the enhancement is

“a black or white question: Either the sexually explicit image

involved a minor under the age of 16 or it did not.”       We do not

agree with this interpretation, and are aware of no binding

authority to support it.

           Gonyer’s position results from a misunderstanding of the

variant of the offense of sexual exploitation of a minor of which

he was convicted, as defined by § 2251(a).      The statute does not

simply criminalize the production of sexually explicit images of a

minor.   Rather, as the district court noted, the statute prohibits

“employ[ing], us[ing], persuad[ing], induc[ing], entic[ing], or

coerc[ing]” a minor to engage in sexually explicit conduct for the

purpose of producing a visual depiction of the conduct.    18 U.S.C.

§ 2251(a).   Indeed, to violate this section, it is not necessary

that a visual depiction of the minor engaging in sexually explicit

conduct actually results from the defendant’s actions (only that

the defendant intended that result).     See United States v. Smith,

795 F.2d 841, 846 (9th Cir. 1986).     It follows that the age of the

minor at the time an image (if any) is produced is not of

controlling relevance in deciding whether § 2G2.1(b)(1)(B) applies.

           That, of course, begs the question: what is relevant to

this determination?   Although Gonyer himself has not done so, one

might argue that because the offense is not fully realized until

the minor has engaged in sexually explicit conduct, the minor’s age


                                -19-
at the time of that conduct should control. But the minor engaging

in sexually explicit conduct is only one element of the offense.

For the defendant to be convicted, it is also necessary for the

prosecution to establish that the defendant caused the minor to

engage in that conduct.   The acts with which the defendant caused

the minor to engage in sexually explicit conduct–-whether they

consist of persuasion, inducement, enticement, coercion, or some

other thing--are as integral a part of the offense as the conduct

itself, so long as the defendant engaged in those acts with the

purpose of producing a visual depiction of the conduct.       When

deciding whether the “offense involved” a minor of a certain age,

then, a sentencing court is justified in taking into account the

minor’s age at the time of those enticing or coercive acts.

          The district court in this case did just that, and found

that TT was under the age of sixteen at the time Gonyer began the

process of persuading, enticing, or coercing him to engage in

sexually explicit conduct for the purpose of producing a visual

image thereof.   In reaching this conclusion, the district court

cited evidence that Gonyer showed TT pornography when TT was only

fifteen, took him to a nearby city, bought numerous gifts for him

(including a DVD of adult pornography), and allowed him to smoke

(which his parents had forbidden), all actions that ingratiated

Gonyer with TT and reduced TT’s resistance to Gonyer’s overtures.

Gonyer challenges the court’s reliance on this evidence, arguing


                               -20-
that “there is no indication” that this conduct “was intended as

preparation for the future photographs,” as opposed to his sexual

abuse.   We again disagree.

           Gonyer’s “grooming” conduct was undoubtedly intended, in

some part–-perhaps even in principal part--to persuade TT to engage

in sexual acts with Gonyer.      That does not preclude a conclusion

that the same conduct was undertaken with the additional purpose of

producing sexually explicit images of the boy.      As the Court of

Appeals for the Second Circuit has remarked, “[t]he criminal law

applies to everyone, not just the single-minded.” United States v.

Sirois, 87 F.3d 34, 39 (2d Cir. 1996).      In that case, the court

observed that “a person who transports children across state lines

both to engage in sexual intercourse with them and to photograph

that activity is no less a child pornographer simply because he is

also a pedophile.”    Id.     We could say the same of a person who

grooms a child both to engage in sexual acts with him and to pose

for sexually explicit photographs.

           There was ample evidence to support the district court’s

determination that at least one of the specific purposes of

Gonyer’s conduct with TT when the boy was fifteen was to persuade

him to produce sexually explicit photos.     Most significantly, the

district court heard evidence that, prior to meeting TT, Gonyer had

approached at least one other child with whom he worked and asked

to take sexual photographs of that child, that Gonyer claimed to


                                  -21-
have had produced images of himself sexually abusing another child

with whom he worked, and that Gonyer had in his possession images

of the sexual abuse of another local child.            In addition, only a

few   years    before   meeting   TT,   Gonyer   had   been   convicted   of

possession of child pornography in violation of 18 U.S.C. §

2252A(a)(5)(B)--a fact of which the district judge was well aware,

since he had also presided over the proceedings in that case.

Given Gonyer’s past interest in pornographic images of minors, and

his previous attempts to obtain sexual images of underage co-

workers, it was not unreasonable for the district court to draw the

conclusion that Gonyer’s beneficence to TT was, from the very

beginning, undertaken with the goal of persuading or enticing TT to

produce such images.5     Although the court could well have concluded

that these acts were not undertaken for that purpose, it did not

commit clear error in reaching the opposite conclusion.

              We do not mean to suggest that a district court is

justified in viewing every kindness a defendant does for his victim

as part of a process of persuasion leading up to the consummation

of the offense. As discussed, a conviction for the crime of sexual

exploitation of a minor requires that the defendant’s acts of



      5
      We note as well that Gonyer and TT began exchanging text
messages, including sexually explicit text messages, when the boy
was still fifteen. That Gonyer later prevailed upon TT to take and
send him sexually explicit photographs through the same medium
cannot easily be divorced from the prior history of communications
between the two.

                                   -22-
persuasion, enticement, or coercion were undertaken with an aim

toward producing a depiction of a minor engaging in sexually

explicit conduct.   Under the facts of this case, the district

court’s conclusion that Gonyer had such a purpose when he began to

“groom” TT, such that his offenses began when TT had “attained the

age of twelve years but not attained the age of sixteen years,” was

not an impermissible view of the evidence.   The district court did

not err in imposing a two-level enhancement under § 2G2.1(b)(1)(B).

                    B.   Sexual Act or Contact

          Guidelines section 2G2.1(b)(2)(A) calls for a two-level

enhancement if “the offense involved . . . the commission of a

sexual act or sexual contact.”    The district court acknowledged

that the photographs that led to the charges against Gonyer did not

depict any sexual act or contact.     It nonetheless found that, as

with Gonyer’s conduct with TT in general when the boy was fifteen,

Gonyer’s sexual abuse of TT was part of the course of “grooming”

conduct that led up to TT engaging in the sexually explicit conduct

depicted in the photographs, and applied the § 2G2.1(b)(2)(A)

enhancement on that basis.6


     6
      The parties have again characterized the district court’s
application of this enhancement as dependent upon U.S.S.G. § 1B1.3,
the “relevant conduct” guideline.     Again, though, the district
court’s comments at the sentencing hearing made clear that it was
relying principally on the offense as defined by the statute. The
court explained that it viewed “the taking of the photographs as
being interwoven with this history of sexual abuse and the history
of persuasion and enticement that the defendant engaged in over the
year up to the time that the photographs were taken” such that the

                               -23-
          In challenging the application of this enhancement,

Gonyer again makes the mistake of viewing the offense too narrowly.

Focusing on the photographs that TT took at Gonyer’s request, he

argues that because his sexual abuse of TT is not depicted in the

photographs, the abuse and photographs “occurred at different

times,” and “[t]he photos did not depict the same type of sexual

misconduct [he] engaged in” with TT, the “sexual act or conduct”

enhancement   cannot   be   applied   in   this   case.   But,   as   just

discussed, the offense of sexual exploitation of a minor consists

of more than creating photographs, and, indeed, need not involve an

actual photograph at all.     See Smith, 795 F.2d at 846.        So, when

determining whether the “offense involved” a sexual act or contact,

a district court need not look solely at any photographic or other

visual images produced as a result of the offense.        The court may

also consider whether the defendant’s acts of “employing, using,

persuading, inducing, enticing, or coercing” the minor to engage in

sexually explicit conduct for the purpose of producing a depiction

of that conduct involved a sexual act or contact.

          Gonyer hits closer to the mark in arguing that “there is

simply no evidence” that he abused TT “with the intent of preparing



sexual abuse was part of “the offense itself.” Because, as we have
already explained, see Part III.A, supra, we are unwilling to
disregard the district court’s stated rationale for its ruling,
which focused on the offense conduct under the applicable statutory
language, we analyze the issue as the district court itself did–-on
the basis of the statute, rather than § 1B1.3.

                                  -24-
the minor to take the photographs in the charged offense.”                      He

notes       the   lack   of   direct   evidence   that   he   “talked   about   or

requested the photos as part of” the abuse, that TT “took the

photos because of” the abuse, or that the abuse was “used as

leverage or an enticement to induce the taking of the photos.”                  We

are cognizant of these evidentiary lacunae, and, were we asked to

determine in the first instance whether Gonyer’s sexual abuse of TT

was undertaken to persuade or induce TT to engage in sexually

explicit conduct on film at a later date, we might well reach a

different conclusion than the district court.                   But we are not

encountering this issue in a vacuum; the district court has already

spoken on the issue, and our standard of review is a deferential

one.        When reviewing for clear error, we will reverse only if, “on

the whole of the record, we form a strong, unyielding belief that

a mistake has been made.”          United States v. Doe, 741 F.3d 217, 235

(1st Cir. 2013).         We harbor no such belief, for substantially the

same reasons mentioned in the preceding section.7                 Cf. Holt, 408


        7
      The government argues that application of the enhancement was
appropriate because, “[h]ad there been no prior sexual subjugation,
there is no reason to believe TT would have complied with Gonyer’s
orders to photograph himself.” But even if that is true, we do not
agree with the proposition that but-for causation between a
defendant’s prior sexual contact with the minor and the offense of
conviction is a sufficient basis upon which to apply §
2G2.1(b)(2)(A). Cf. United States v. Schaefer, 557 F.3d 440, 448
(“[T]he mere fact that there was previous sexual abuse does not
prove that the previous abuse was perpetrated in preparation for
the subsequent offense of conviction . . . .”), vacated, 573 F.3d
267 (6th Cir. 2009). In the present case, however, the district
court’s application of the enhancement rested on more than mere

                                         -25-
Fed. Appx. at 238 (district court committed no clear error in

considering   defendant’s    prior   sexual   abuse   of   victim   when

sentencing him for sexual exploitation of a minor; “it is entirely

plausible that [defendant’s] inappropriate sexual relationship with

[victim] groomed her to participate in [defendant’s] production of

pornographic images”).     We accordingly affirm the district court’s

application of the § 2G2.1(b)(2)(A) enhancement.

                      C.    Supervisory Control

          Guidelines section 2G2.1(b)(5) provides for a two-level

enhancement “[i]f the defendant was a parent, relative, or legal

guardian of the minor involved in the offense, or if the minor was

otherwise in the custody, care, or supervisory control of the

defendant.”   The district court concluded that application of this

section was warranted due to the stark 26-year age difference

between Gonyer and TT, the fact that Gonyer trained and supervised

TT at work, and the fact that TT frequently spent the night at

Gonyer’s apartment in anticipation of working at the farm early the

next morning.   Gonyer does not dispute that these factors could

create a situation in which TT was in his “custody, care, or

supervisory control.”       Rather, he argues that, these factors

notwithstanding, the district court’s conclusion was erroneous

because he was not actually present when TT engaged in the sexually

explicit conduct, and took the photographs, at the center of the


but-for causation, as we have explained.

                                 -26-
charges against him.    Under Gonyer’s view, his custody or control

of TT at the exact time of that conduct is a prerequisite to §

2G2.1(b)(5)’s application.

          For reasons already discussed in Parts III.A and III.B,

supra, Gonyer’s attempt to limit the scope of his offenses to TT’s

production of sexually explicit photographs misapprehends the

nature of those offenses, which also encompass his actions in

persuading, inducing, or coercing TT to engage in the conduct

depicted in the photographs.    And, as just noted, Gonyer does not

challenge the proposition that TT was in his “custody, care, or

supervisory control” during at least some of those actions.         Even

if we were to indulge Gonyer’s unduly restrictive view of the

statute, however, the district court did not err in applying the

supervisory-control    enhancement   because   TT   was,   in   fact,   in

Gonyer’s supervisory control at the time of at least one of the

photographs in question was taken.

          As the Application Notes to § 2G2.1(b)(5) explain, the

section was “intended to have broad application” and to include

“offenses involving a minor entrusted to the defendant, whether

temporarily or permanently.”     Among the examples listed in the

Notes are “teachers, day care providers, baby-sitters, or other

temporary caretakers.” TT’s testimony at trial established that he

took one of the sexually explicit photographs while working with

Gonyer at the farm, where Gonyer was effectively TT’s supervisor


                                -27-
and was often the sole adult in charge of the boy.         Indeed, at the

time the photograph was taken, Gonyer was the sole adult in charge

of TT, who had been “entrusted to” his care by the farm’s owners

(to whom, in turn, TT’s parents had entrusted the boy).                   The

position Gonyer occupied was that of a “temporary caretaker,” and

is readily analogized to the position occupied by a teacher or

baby-sitter.    Cf. United States v. Beasley, 688 F.3d 523, 535 (8th

Cir. 2012) (enhancement applied to shopkeeper who hosted “overnight

lock-ins” with minors where he “was the primary, and maybe the

only, adult present” and thus “exercised at least as much ‘care,

custody, or supervisory control’ [as] a teacher, babysitter, or day

care provider”).

           Gonyer points out that though he was with TT immediately

before,   and   immediately    after,   the   photograph   was   taken,    TT

actually took the photo in the farmhouse’s basement while Gonyer

remained outside.    Because TT was “away from” him at the time the

photograph was taken, Gonyer asserts, TT could not have been under

his control.    This is far too narrow a view of what it means for a

minor to be “in the custody, care, or supervisory control” of a

person. Common experience teaches that a caretaker need not occupy

the same physical space as his or her charge to have custody or

control of that person.       It would scarcely make sense to say, for

example, that a parent’s custody or control of a child ends when

the parent steps outside to check the mailbox, and only resumes


                                   -28-
when the parent comes back inside.         No one would consider a

babysitter’s custody or control of a child to end the instant the

sitter puts the child to bed and then retreats to another room to

wait for the child’s parents to return.

          That Gonyer was not in the immediate vicinity when TT

took the photograph, then, does not preclude the application of §

2G2.1(b)(5), so long as TT was in Gonyer’s care, custody, or

control when the sexually explicit conduct that formed the basis of

the charges took place.   He was.   The district court did not err in

imposing a two-level enhancement under that section.

                          IV.   CONCLUSION

          For the foregoing reasons, Gonyer’s conviction and

sentence are affirmed.




                                -29-